DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 26, 35, 36 and 39-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 16 and 35 recites the limitation "a characteristic that will be imparted to a substrate to be processed by one or more process apparatuses by combining one or more values of one or more contributions to the characteristic by of the one or more process apparatuses with one or more values of the characteristic, at least one of the one or more contributions to the characteristic being of a deposition tool configured to perform atomic layer deposition, chemical vapor deposition and/or a physical vapor deposition and being a contribution separate from a contribution to the characteristic by one or more other process apparatuses" in lines 2-9.  However, it is unclear how many “one or more contributions to the characteristics” are being combined since “a contribution separate from a contribution to the characteristic by one or more other process apparatuses”. Further, it is also unclear if the “a contribution” is different or separate as in a time reference. For the purpose of examination, the Examiner takes the interpretation of separate contributions in one or more different process apparatus, for example, etch time, diffusivity etc. for an etch process or time, concentration etc. for a deposition process or exposure time, exposure dosage etc. for a lithographic process.

Claims 17, 26, 36 and 39-53 are rejected as a result of their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 26, 35, 36 and 39-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shchegrov et al. [US 2016/0003609 A1].

Regarding claims 16 and 35, Shchegrov et al. discloses a method (Figs. 3 and 4) / a non-transitory computer program product comprising machine-readable instructions therein, the instructions, upon execution by a computer system (paragraphs [0095]-[0101]), are configured to cause the computer system to at least: estimating, by a hardware computer system, a characteristic that will be imparted to a substrate to be processed by one or more process apparatuses by combining one or more values of one or more contributions to the characteristic of the one or more process apparatuses with one or more values of the characteristic, at least one of the one or more contributions to the characteristic being of a deposition tool configured to perform atomic layer deposition, chemical vapor deposition and/or a physical vapor deposition and being a contribution separate from a contribution to the characteristic by one or more other process apparatuses (paragraphs [0015], [0036], [0052], [0073]-[0078], [0104] correction of process parameters with active feedback / feedforward manner by estimating values of parameters of interest of actual device structures based on optical measurements of nearby metrology targets wherein deposition parameters (e.g., time, concentration, etc.) may be included in a measurement model to provide active feedback to etch tools or deposition tools, respectively. In some example, corrections to process parameters determined based on measured device parameter values and a trained measurement model may be communicated to a lithography tool, etch tool, or deposition tool).

Regarding claims 17 and 36, Shchegrov et al. discloses further comprising determining, based on the estimated characteristic, whether a defect is to be produced on the substrate (paragraph [0039]).

Regarding claim 26, Shchegrov et al. discloses further comprising creating and outputting modification information to adjust one or more of the one or more process apparatuses based on the estimated characteristic (paragraph [0104]).

Regarding claim 39, Shchegrov et al. discloses wherein the contribution of the deposition tool to the characteristic is derived from a characteristic of an etchable layer formed in the substrate by the deposition tool (paragraph [0104]).

Regarding claims 40 and 41, Shchegrov et al. discloses wherein the one or more contributions of the one or more process apparatuses to the characteristic comprise a contribution of a lithographic apparatus to the characteristic, wherein the contribution of the lithographic apparatus to the characteristic is derived from a group of one or more variables related to the lithographic apparatus (paragraph [0104]).

Regarding claim 42, Shchegrov et al. discloses wherein the one or more contributions of the one or more process apparatuses to the characteristic comprise a contribution of an etch tool to the characteristic (paragraph [0104]).

Regarding claims 43-48, Shchegrov et al. discloses wherein the instructions are further configured to cause the computer system to create and output modification information to adjust one or more of the one or more process apparatuses based on the estimated characteristic, wherein the modification information is used to modify one or more variables of the one or more of the one or more process apparatuses, wherein the one or more variables comprise a deposition variable of a deposition tool, a lithography variable of a lithographic apparatus, and/or an etch variable of an etch tool, wherein the one or more variables comprise the deposition variable of the deposition tool, the deposition variable comprising a deposition rate of the deposition tool or an operating duration of the deposition tool, wherein the one or more variables comprise the lithography variable of the lithographic apparatus, the lithography variable comprising one or more variables of illumination by the lithographic apparatus, one or more variables of a projection system of the lithographic apparatus, focus, dose, overlay, a moving standard deviation of movement of a substrate stage of the lithographic apparatus, a moving average of movement of a substrate stage of the lithographic apparatus, laser bandwidth, exposure duration, optical aberration, a high frequency laser bandwidth change, and/or a high frequency laser wavelength change, wherein the one or more variables comprise the etch variable of the etch tool, the etch variable comprising an etch rate of the etch tool, an etch type of the etch tool, or an operating temperature of the etch tool (paragraphs [0015], [0036], [0052], [0073]-[0078], [0104]).

Regarding claim 49, Shchegrov et al. discloses wherein the one or more values of the characteristic of the substrate are determined from a measurement or from a signal from one or more of the one or more process apparatuses (paragraph [0036]).

Regarding claims 50 and 51, Shchegrov et al. discloses wherein the characteristic of the substrate comprises one or more selected from: critical dimension, critical dimension uniformity, overlay, side wall angle, feature height, bottom surface tilt, pattern shift, and/or geometric asymmetry of a pattern, wherein the characteristic of the substrate comprises one or more fingerprints of the characteristic across a pattern on the substrate, or one or more fingerprints of the characteristic across the substrate containing a plurality of the patterns across the substrate (paragraphs [0015], [0036], [0052], [0073]-[0078], [0104]).

Regarding claims 52 and 53, Shchegrov et al. discloses wherein the characteristic is an after etch property of pattern on a substrate (paragraph [0104]).

Response to Arguments

Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied reference does not teach “estimating a characteristic that will be imparted to a substrate to be processed by one or more process apparatuses by combining one or more values of one or more contributions to the characteristic by of the one or more process apparatuses with one or more values of the characteristic, at least one of the one or more contributions to the characteristic being of a deposition tool configured to perform atomic layer deposition, chemical vapor deposition and/or a physical vapor deposition”, since “There are only a few references to deposition in Shchegrov and none of them relate to a contribution by a deposition tool to a characteristic that will be imparted to a substrate to be processed by the deposition tool”, see pages 6-7.
The Examiner respectfully disagrees. Shchegrov discloses “active feedback to a process tool (e.g., lithography tool, etch tool, deposition tool, etc.). For example, values of EPE or overlay error determined using the methods described herein can be communicated to a lithography tool to adjust the lithography system to achieve a desired output. In a similar way etch parameters (e.g., etch time, diffusivity, etc.) or deposition parameters (e.g., time, concentration, etc.) may be included in a measurement model to provide active feedback to etch tools or deposition tools, respectively. In some example, corrections to process parameters determined based on measured device parameter values and a trained measurement model may be communicated to a lithography tool, etch tool, or deposition tool” (paragraph [0104]).
As such, Applicant’s arguments are not persuasive and the rejection under 35 USC § 102 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882